Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 3 TO CREDIT AGREEMENT

 

AMENDMENT NO. 3 TO CREDIT AGREEMENT, dated as of September 30, 2013 (this
“Amendment”), to the Credit Agreement dated as of June 19, 2012, as amended by
Amendment No. 1 thereto dated as of January 15, 2013, and Amendment No. 2
thereto dated as of May 8, 2013 (such credit agreement, as so amended being
referred to herein as the “Credit Agreement”) among NGL ENERGY PARTNERS LP, a
Delaware limited partnership (“Parent”), NGL ENERGY OPERATING LLC, a Delaware
limited liability company (“Borrowers’ Agent”), each subsidiary of the Parent
identified as a “Borrower” under the Credit Agreement (together with the
Borrowers’ Agent, each, a “Borrower” and collectively, the “Borrowers”),
DEUTSCHE BANK AG, NEW YORK BRANCH, as technical agent (in such capacity,
together with its successors in such capacity, the “Technical Agent”) and
DEUTSCHE BANK TRUST COMPANY AMERICAS (“DBTCA”), as administrative agent for the
Secured Parties (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) and as collateral agent for the Secured
Parties (in such capacity, together with its successors in such capacity, the
“Collateral Agent”) and each financial institution identified as a “Lender” or
an “Issuing Bank” under the Credit Agreement (each, a “Lender” and together with
the Technical Agent, the Administrative Agent and the Collateral Agent, the
“Secured Parties”).

 

RECITALS

 

WHEREAS, the Borrowers have requested certain amendments to the Credit
Agreement; and

 

WHEREAS, the Lenders have agreed to amend the Credit Agreement solely upon the
terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

 

1.                                      Defined Terms.  Unless otherwise noted
herein, terms defined in the Credit Agreement and used herein shall have the
respective meanings given to them in the Credit Agreement.

 

2.                                      Amendments to Sections 1.1, 7.1 and 7.15
of the Credit Agreement.

 

(a)                                 The following definition is hereby inserted
in Section 1.1 of the Credit Agreement such that it appears in alphabetical
order among the definitions in such Section:

 

“‘Permitted Term Indebtedness Agreement’ means any indenture, note purchase
agreement, credit agreement or other similar agreement by and among any Credit
Party, as issuer or borrower, and any trustee, agent, note purchaser or lender
pursuant to which any Permitted Term Indebtedness is issued or incurred in
accordance with Section 7.1(l), as the same may be amended, restated,
supplemented or otherwise modified from time to time to the extent permitted
under this Agreement.”

 

(b)                                 Clause (i) of Section 7.1(l) of the Credit
Agreement is hereby amended and restated in its entirety as follows:

 

“(i)                               such Indebtedness and any Permitted Term
Indebtedness Agreement governing the terms thereof do not impose on any Credit
Party any covenants to maintain any financial ratio that are more onerous than
the covenants set forth in Section 7.11 of this Agreement;”

 

(c)                                  Section 7.1(l) of the Credit Agreement is
hereby amended by (i) removing the word “and” at the end of clause (viii) of
such Section, (ii) replacing the period at the end of clause (ix) of such
Section with “; and” and (iii) inserting the following clause immediately after
such clause (ix):

 

“(x)                           such Indebtedness and any Permitted Term
Indebtedness Agreement governing the terms thereof shall not in any way prohibit
or restrict (i) any Credit Party from paying or prepaying the

 

--------------------------------------------------------------------------------


 

Obligations, (ii) any Credit Party from granting, creating or otherwise imposing
any Lien on any of its Property, whether now owned or hereafter acquired, to
secure the Obligations, or (iii) the transfer of any Property, including the
payment of any dividends or other distributions, by a Subsidiary of any Credit
Party to such Credit Party, or the repayment of any Indebtedness owed by a
Subsidiary of any Credit Party to such Credit Party.”

 

(d)                                 Section 7.15 of the Credit Agreement is
hereby amended by inserting the phrase “the Note Purchase Agreement or any
Permitted Term Indebtedness Agreement,” immediately after the phrase “Other than
as provided in this Agreement,” which appears at the beginning of such Section
immediately after the caption “Restrictive Agreements.”

 

3.                                      Representations and Warranties; No
Default.  To induce the Lenders to enter into this Amendment, each Credit Party
that is a party hereto (by delivery of its respective counterpart to this
Amendment) hereby (i) represents and warrants to the Administrative Agent and
the Lenders that after giving effect to this Amendment and the contemporaneous
amendment to the Note Purchase Agreement, its representations and warranties
contained in the Credit Agreement and other Loan Documents are true and correct
in all material respects on and as of the date hereof with the same effect as
though made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties were true and correct in all material
respects as of such earlier date); (ii) represents and warrants to the
Administrative Agent and the Lenders that it (x) has the requisite power and
authority to make, deliver and perform this Amendment; (y) has taken all
necessary corporate, limited liability company, limited partnership or other
action to authorize its execution, delivery and performance of this Amendment,
and (z) has duly executed and delivered this Amendment and (iii) certifies that
no Default or Event of Default has occurred and is continuing under the Credit
Agreement (after giving effect to this Amendment) or will result from the making
of this Amendment.

 

4.                                      Effectiveness of Amendments.  This
Amendment shall become operative upon the first date on which the Administrative
Agent shall have received this Amendment, duly executed and delivered by each of
the Borrowers, and by Lenders constituting the Required Lenders.  Immediately
upon this Amendment becoming operative, the amendments set forth herein shall be
deemed to be effective as of June 19, 2012 as if set forth in the Credit
Agreement on such date.

 

5.                                      Fees and Expenses.  The Borrowers shall,
upon demand, pay to the Administrative Agent the amount of any and all
reasonable fees, costs and expenses that are for the account of the Borrowers
pursuant to Section 10.9 of the Credit Agreement, including all such fees, costs
and expenses incurred in connection with this Amendment.

 

6.                                      Limited Effect.  Except as expressly
provided hereby, all of the terms and provisions of the Credit Agreement and the
other Loan Documents are and shall remain in full force and effect.  The
amendments contained herein shall not be construed as a waiver or amendment of
any other provision of the Credit Agreement or the other Loan Documents or for
any purpose, except as expressly set forth herein, or a consent to any further
or future action on the part of any Credit Party that would require the waiver
or consent of the Lenders.  This Amendment shall constitute a “Loan Document”
for all purposes of the Credit Agreement and the other Loan Documents.

 

7.                                      GOVERNING LAW.  THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAW OF THE STATE OF NEW YORK.

 

8.                                      Counterparts.  This Amendment may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same agreement, and any of the parties hereto may execute
this Amendment by signing any such counterpart.  Delivery of an executed
counterpart hereof by facsimile or email transmission shall be effective as
delivery of a manually executed counterpart hereof.

 

9.                                      Headings.  Section or other headings
contained in this Amendment are for reference purposes only and shall not in any
way affect the meaning or interpretation of this Amendment.

 

2

--------------------------------------------------------------------------------


 

10.                               Guarantor Acknowledgement.  Each Guarantor
party hereto hereby (i) consents to the modifications to the Credit Agreement
contemplated by this Amendment and (ii) acknowledges and agrees that its
guaranty pursuant to Section 10.18 of the Credit Agreement is, and shall remain,
in full force and effect after giving effect to the Amendment.

 

11.                               Lender Acknowledgement.  Each undersigned
Lender, by its signature hereto, hereby authorizes and directs DBTCA in its
capacity as Administrative Agent and as Collateral Agent to execute this
Amendment.

 

(Remainder of Page Intentionally Left Blank; Signature Pages Follow)

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

BORROWERS:

 

NGL ENERGY OPERATING LLC

NGL SUPPLY, LLC

HICKSGAS, LLC

NGL-NE, LLC,

NGL SUPPLY RETAIL, LLC

NGL SUPPLY WHOLESALE, LLC

NGL SUPPLY TERMINAL COMPANY, LLC

OSTERMAN PROPANE, LLC

NGL-NE REAL ESTATE, LLC

NGL-MA REAL ESTATE, LLC

NGL-MA, LLC

 

 

 

 

By:

/s/ Atanas H. Atanasov

 

 

Name:  Atanas H. Atanasov

 

 

Title: Chief Financial Officer

 

 

 

 

HIGH SIERRA ENERGY LP

GREENSBURG OILFIELD, LLC

ANTICLINE DISPOSAL, LLC

HIGH SIERRA SERTCO, LLC

HIGH SIERRA ENERGY MARKETING, LLC

CENTENNIAL ENERGY, LLC

CENTENNIAL GAS LIQUIDS ULC

HIGH SIERRA TRANSPORTATION, LLC

HIGH SIERRA CRUDE OIL & MARKETING, LLC

HIGH SIERRA WATER SERVICES, LLC

ANDREWS OIL BUYERS, INC. 

THIRD COAST TOWING, LLC

HIGH SIERRA WATER-EAGLE FORD, LLC

PETRO SOURCE TERMINALS, LLC

PECOS GATHERING & MARKETING, LLC

BLACK HAWK GATHERING, L.L.C.

MIDSTREAM OPERATIONS L.L.C.

HIGH SIERRA ENERGY OPERATING, LLC

HIGH SIERRA COMPRESSION, LLC

HIGH SIERRA WATER HOLDINGS, LLC

HIGH SIERRA KARNES SWD, LLC

HIGH SIERRA NIXON SWD, LLC,

HIGH SIERRA PEARSALL SWD, LLC,

HIGH SIERRA CANADA HOLDINGS, LLC,

HIGH SIERRA COTULLA SWD, LLC

HIGH SIERRA SWD OPERATOR, LLC,

HIGH SIERRA SWD SHARED SERVICES, LLC

HIGH SIERRA WATER PERMIAN, LLC,

Lotus Oilfield Services, L.L.C.

CC MARINE, LLC,

CIERRA MARINE GP, LLC,

CIERRA MARINE, LP, (by Cierra Marine GP, LLC),

 

 

 

By:

/s/ Atanas H. Atanasov

 

 

Name:  Atanas H. Atanasov

 

 

Title: Chief Financial Officer

 

Signature Page to Amendment No. 3 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BORROWERS’ AGENT:

 

 

 

NGL ENERGY OPERATING LLC

 

 

 

 

 

 

 

By:

/s/ Atanas H. Atanasov

 

 

Name: Atanas H. Atanasov

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

NGL ENERGY PARTNERS LP

 

 

 

 

By:

NGL Energy Holdings LLC,

 

 

its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Atanas H. Atanasov

 

 

 

Name:  Atanas H. Atanasov

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

SECURED PARTIES:

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent and as Collateral
Agent

 

 

 

 

 

By:

/s/ Estelle Lawrence

 

 

Name:

Estelle Lawrence

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Robert S. Peschler

 

 

Name:

Robert S. Peschler

 

 

Title:

Vice President

 

 

 

 

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,
as a Lender, as Swingline Lender, as an Issuing Bank and as Technical Agent

 

 

 

 

 

 

 

By:

/s/ Chris Chapman

 

 

Name:

Chris Chapman

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

By:

/s/ Vanuza Pereira-Bravo

 

 

Name:

Vanuza Pereira-Bravo

 

 

Title:

Associate

 

Signature Page to Amendment No. 3 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Jason S. York

 

 

Name:

Jason S. York

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

BNP PARIBAS,

 

as a Lender and Issuing Bank

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Chris Hermann

 

 

Name:

Chris Hermann

 

 

Title:

Vice President

 

 

 

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Jim Moyes

 

 

Name:

Jim Moyes

 

 

Title:

Authorised Signatory

 

 

 

 

 

 

 

BMO HARRIS BANK, N.A,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Kimberly A. Yates

 

 

Name:

Kimberly A. Yates

 

 

Title:

Director

 

Signature Page to Amendment No. 3 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE F&M BANK AND TRUST COMPANY,

 

as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

RAYMOND JAMES BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Scott G. Axelrod

 

 

Name:

Scott G. Axelrod

 

 

Title:

Vice President

 

 

 

 

 

 

 

ABN AMRO CAPITAL USA LLC,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Darrell Holley

 

 

Name:

Darrell Holley

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Casey Lowary

 

 

Name:

Casey Lowary

 

 

Title:

Executive Director

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BOKF, NA d/b/a BANK OF OKLAHOMA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ J. Nick Cooper

 

 

Name:

J. Nick Cooper

 

 

Title:

Vice President

 

Signature Page to Amendment No. 3 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Carmen Malizia

 

 

Name:

Carmen Malizia

 

 

Title:

Director

 

 

 

 

 

 

 

UBS AG, STAMFORD BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

AMEGY BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Kevin Donaldson

 

 

Name:

Kevin Donaldson

 

 

Title:

SVP

 

 

 

 

 

 

 

COMMERCE BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ C.T. Young

 

 

Name:

C.T. Young

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Michelle Latzoni

 

 

Name:

Michelle Latzoni

 

 

Title:

Authorized Signatory

 

Signature Page to Amendment No. 3 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MAQUARIE BANK LIMITED,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Linda Evans

 

 

Name:

Linda Evans

 

 

Title:

Division Director

 

 

 

 

 

 

 

By:

/s/ Nathan Booker

 

 

Name:

Nathan Booker

 

 

Title:

Associate Director

 

 

 

 

 

 

 

HSBC BANK USA, NA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Jay S. Tweed

 

 

Name:

Jay S. Tweed

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page to Amendment No. 3 to Credit Agreement

 

--------------------------------------------------------------------------------

 